MORROW, P. J.
The offense is the possession of intoxicating liquor for the purpose of sale; punishment fixed at confinement in the penitentiary for a period of three years. Neither statement of facts nor bills of exceptions are found in the record.
The jury assessed against the appellant a penalty of confinement in the penitentiary for a period of three years. In preparing the judgment, the court took no note of the Indeterminate Sentence Law (Laws 1913, c. 132, as amended by Laws Ex. Sess. 1913, c. 5), by the terms of which the judgment should have been so drawn as to condemn the appellant to confinement in the penitentiary for a period of not less than one nor more than three years.
The judgment will be reformed to accord with the provisions of the Indeterminate Sentence Law, as above mentioned, and, as so reformed, will be affirmed.